Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action.  

Applicant’s election without traverse of Group I and species Figs. 1-3 in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The applicant is kindly asked to submit all know relevant prior art references to the attention of the examiner. 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
 
Claim 1 is indefinite for respectively reciting ‘wherein after the first series connecting structure of the optical receptacle is coupled to the second series connecting structure of another optical receptacle in a first direction, the first series connecting structure of the optical receptacle is slid to an assembly position, so that the optical receptacle is combined with another optical receptacle; or after the first series connecting structure of the optical receptacle is coupled to the second series connecting structure of the another optical receptacle in a second direction, the first series connecting structure of the optical receptacle is slid to the assembly position, so that the optical receptacle is combined with the another optical receptacle’ since  the scope of the claim is vague and indefinite and in narrative form without specifying clearly and concisely how the first and second receptacles are being combined, and what are the roles of the first and second series structures in combining the first and second receptacles thus making the scope of the claim indefinite; as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.     
     For similar reasons, as above, claim 11 is indefinite for respectively reciting ‘wherein after the first series connecting structure of the first optical receptacle is coupled to the fourth series connecting structure of the second optical receptacle in a first direction, the first series connecting structure of the first optical receptacle is slid to an assembly position, so that the first optical receptacle is combined with the second optical receptacle; or after the first series connecting structure of the first optical receptacle is coupled to the fourth series connecting structure of the second optical receptacle in a second direction, the first series connecting structure of the first optical receptacle is slid to the assembly position, so that the first optical receptacle is combined with the second optical receptacle’ since  the scope of the claim is vague and indefinite and in narrative form without specifying clearly and concisely how the first and second receptacles are being combined through and/or with the role of the first through fourth series of structures thus making the scope of the claim indefinite; as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.     

Claim 3 is indefinite for respectively reciting a first side and a second side opposite to the first side, wherein the first side has a first insertion hole, and the second side has a second insertion hole, as it is not clear what are the first side and a second side? Of the receptacle? Inner wall? Outer walls? Or what? and as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.     
Similarly, claim 13, analogous to claim 3, its scope is indefinite and need to be corrected.  
Similarly, Claim 5 is indefinite for respectively reciting ‘a first side, wherein the first side has at least one coupling portion, the each coupling portion has a first connecting structure, the first connecting structure comprises: a terminal coupling portion; and a pair of positioning grooves, respectively formed at two sides of the terminal coupling portion, the each positioning groove has an insertion hole and a fixing groove disposed at a side of the insertion hole’ as it is not clear what is the first side?  Of what? and the above underlined are lacking antecedent basis and need to be corrected.  
Similarly, claim 15, analogous to claim 5, its scope is indefinite and need to be corrected.  
Similar to the base claim 1, claim 10 is indefinite for respectively reciting wherein after the first series connecting structure of the optical receptacle is coupled to the second series connecting structure of the another optical receptacle in the first direction, the first series connecting structure of the optical receptacle is moved to an intermediate position, and then slid to the assembly position, as the scope of the claim is entirely vague/indefinite and needs to be clarified. 
Similarly, claim 20, analogous to claim 10, its scope is indefinite and need to be corrected.  

Claims 2-10 and 12-20 are rejected because of dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 3-4, 10, 11, 13-14 and 20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 7013561 B2, hereafter  “561’”. 
Regarding claims 1, 561’ teaches an optical receptacle (see figs. 34 and all figs. 1-52; abstract, also the disclosure—translation is provided), comprising: 	
a first side wall, having a first series connecting structure (see at least fig. 30, shown a receptacle with first and second side walls with series of connecting structures in each wall); and a second side wall, opposite to the first side wall and having a second series connecting structure (see at least fig. 30, shown a receptacle with first and second side walls with series of connecting structures in each wall), 
wherein after the first series connecting structure of the optical receptacle is coupled to the second series connecting structure of another optical receptacle in a first direction, the first series connecting structure of the optical receptacle is slid to an assembly position, so that the optical receptacle is combined with another optical receptacle (shown at least figs. 23a-23bb  and 34a, 34b and 34c coupling two receptacles with at least one receptacle—at the left—having features same as the receptacle in fig. 30 is coupled in sliding fashion to another/second receptacle with complementary walls—first wall and second wall--with each wall having engagement features/structures to be coupled to the first receptacle, see disclosure:
“ the term "receptacle" generally refers to a housing that houses an optical connector. Receptacles include both optical adapters, which are components that connect two or more optical connectors, and transceivers, including optical receptacles, that hold connectors that communicate with optoelectronic components”); or
 after the first series connecting structure of the optical receptacle is coupled to the second series connecting structure of the another optical receptacle in a second direction, the first series connecting structure of the optical receptacle is slid to the assembly position, so that the optical receptacle is combined with the another optical receptacle (see at least figs. 34a, 34b and 34c coupling two receptacles with at least one receptacle—at the left—having features same as the receptacle in fig. 30 is coupled in sliding fashion to a second receptacle with complementing walls with each wall having engagement features/structures to be coupled to the first receptacle).

Regarding claim 11,  561’ teaches an optical receptacle module (see figs. 34 and all figs. 1-52; abstract, also the disclosure—translation is provided), comprising: 
a first optical receptacle, having a first side wall and a second side wall opposite to the first side wall, the first side wall having a first series connecting structure, and the second side wall having a second series connecting structure (see at least fig. 30, shown a receptacle with first and second side walls with series of connecting structures in each wall); 
and a second optical receptacle, having a third side wall and a fourth side wall opposite to the third side wall, the third side wall having a third series connecting structure, and the fourth side wall having a fourth series connecting structure (see at least figs.  23a-b and/or 24-a-c having two receptacles, first receptacle a with first and second side walls and the opposing receptacle/connector/transceiver receptacle with a third and fourth walls, and each receptacle wall as shown with a series of connecting structures for coupling and combining with the other ones of the opposing receptacle),  
wherein after the first series connecting structure of the first optical receptacle is coupled to the fourth series connecting structure of the second optical receptacle in a first direction, the first series connecting structure of the first optical receptacle is slid to an assembly position, so that the first optical receptacle is combined with the second optical receptacle (shown at least figs. 23a-23bb  and 34a, 34b and 34c coupling two receptacles with at least one receptacle—at the left—having features same as the receptacle in fig. 30 is coupled in sliding fashion to another/second receptacle with complementary walls—first wall and second wall--with each wall having engagement features/structures to be coupled to the first receptacle, see disclosure:
“ the term "receptacle" generally refers to a housing that houses an optical connector. Receptacles include both optical adapters, which are components that connect two or more optical connectors, and transceivers, including optical receptacles, that hold connectors that communicate with optoelectronic components”); or
after the first series connecting structure of the first optical receptacle is coupled to the fourth series connecting structure of the second optical receptacle in a second direction, the first series connecting structure of the first optical receptacle is slid to the assembly position, so that the first optical receptacle is combined with the second optical receptacle (see at least figs. 34a, 34b and 34c coupling two receptacles with at least one receptacle—at the left—having features same as the receptacle in fig. 30 is coupled in sliding fashion to a second receptacle with complementing walls with each wall having engagement features/structures to be coupled to the first receptacle—see also figs. 23a-b).

.	 561’ further teaches:
3. (Original) The optical receptacle of claim 1, wherein the second series connecting structure has a first sliding groove arranged along the first direction and a second sliding groove connected to the first sliding groove and arranged along the second direction (shown in figs 34 a, b and c; also see figs, 23a-b).  
  4. (Original) The optical receptacle of claim 1, comprising a first side and a second side opposite to the first side, wherein the first side has a first insertion hole, and the second side has a second insertion hole (shown in figs 34 a, b and c; also see figs, 23a-b).  
10. (Original) The optical receptacle of claim 1, wherein after the first series connecting structure of the optical receptacle is coupled to the second series connecting structure of the another optical receptacle in the first direction, the first series connecting structure of the optical receptacle is moved to an intermediate position, and then slid to the assembly position (see figs. 34 a-c and figs. 23a-bh).
13. (Original) The optical receptacle module of claim 11, wherein the second series connecting structure has a first sliding groove arranged along the first direction and a second sliding groove connected to the first sliding groove and arranged along the second direction, and the fourth series connecting structure has a third sliding groove arranged along the first direction and a fourth sliding groove connected to the first sliding groove and arranged along the second direction (shown in figs 34 a, b and c; also see figs, 23a-b).    
14. (Original) The optical receptacle module of claim 11, wherein the first optical receptacle has a first side and a second side opposite to the first side, the first side has a first insertion hole, and the second side has a second insertion hole; the second optical receptacle has a third side and a fourth side opposite to the third side, the third side has a third insertion hole, and the fourth side has a fourth insertion hole (shown in figs 34 a, b and c; also see figs, 23a-b).  
20. (Original) The optical receptacle module of claim 11, wherein after the first series connecting structure is coupled to the second series connecting structure of the another optical receptacle in the first direction, the first series connecting structure is moved to an intermediate position, and then slid to the assembly position (see figs. 34 a-c and figs. 23a-bh).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 3-4, 10, 11, 13-14 and 20  are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over JP 7013561 B2, hereafter  “561’”. 
Regarding claims 1, 561’ teaches an optical receptacle (see figs. 34 and all figs. 1-52; abstract, also the disclosure—translation is provided), comprising: 	
a first side wall, having a first series connecting structure (see at least fig. 30, shown a receptacle with first and second side walls with series of connecting structures in each wall); and a second side wall, opposite to the first side wall and having a second series connecting structure (see at least fig. 30, shown a receptacle with first and second side walls with series of connecting structures in each wall), 
wherein after the first series connecting structure of the optical receptacle is coupled to the second series connecting structure of another optical receptacle in a first direction, the first series connecting structure of the optical receptacle is slid to an assembly position, so that the optical receptacle is combined with another optical receptacle (shown at least figs. 23a-23bb  and 34a, 34b and 34c coupling two receptacles with at least one receptacle—at the left—having features same as the receptacle in fig. 30 is coupled in sliding fashion to another/second receptacle with complementary walls—first wall and second wall--with each wall having engagement features/structures to be coupled to the first receptacle, see disclosure:
“ the term "receptacle" generally refers to a housing that houses an optical connector. Receptacles include both optical adapters, which are components that connect two or more optical connectors, and transceivers, including optical receptacles, that hold connectors that communicate with optoelectronic components”); or
 after the first series connecting structure of the optical receptacle is coupled to the second series connecting structure of the another optical receptacle in a second direction, the first series connecting structure of the optical receptacle is slid to the assembly position, so that the optical receptacle is combined with the another optical receptacle (see at least figs. 34a, 34b and 34c coupling two receptacles with at least one receptacle—at the left—having features same as the receptacle in fig. 30 is coupled in sliding fashion to a second receptacle with complementing walls with each wall having engagement features/structures to be coupled to the first receptacle).
However, “561’” is silent on the above receptacles being “combined”. Nonetheless, it is well know to those of ordinary skill in the art that when two receptacles are coupled to each other form a connector module that is known as being combined/integrated, with the motivation would have been to combine known elements/methods to achieve a predictable result.

Regarding claim 11,  561’ teaches an optical receptacle module (see figs. 34 and all figs. 1-52; abstract, also the disclosure—translation is provided), comprising: 
a first optical receptacle, having a first side wall and a second side wall opposite to the first side wall, the first side wall having a first series connecting structure, and the second side wall having a second series connecting structure (see at least fig. 30, shown a receptacle with first and second side walls with series of connecting structures in each wall); 
and a second optical receptacle, having a third side wall and a fourth side wall opposite to the third side wall, the third side wall having a third series connecting structure, and the fourth side wall having a fourth series connecting structure (see at least figs.  23a-b and/or 24-a-c having two receptacles, first receptacle a with first and second side walls and the opposing receptacle/connector/transceiver receptacle with a third and fourth walls, and each receptacle wall as shown with a series of connecting structures for coupling and combining with the other ones of the opposing receptacle),  
wherein after the first series connecting structure of the first optical receptacle is coupled to the fourth series connecting structure of the second optical receptacle in a first direction, the first series connecting structure of the first optical receptacle is slid to an assembly position, so that the first optical receptacle is combined with the second optical receptacle (shown at least figs. 23a-23bb  and 34a, 34b and 34c coupling two receptacles with at least one receptacle—at the left—having features same as the receptacle in fig. 30 is coupled in sliding fashion to another/second receptacle with complementary walls—first wall and second wall--with each wall having engagement features/structures to be coupled to the first receptacle, see disclosure:
“ the term "receptacle" generally refers to a housing that houses an optical connector. Receptacles include both optical adapters, which are components that connect two or more optical connectors, and transceivers, including optical receptacles, that hold connectors that communicate with optoelectronic components”); or
after the first series connecting structure of the first optical receptacle is coupled to the fourth series connecting structure of the second optical receptacle in a second direction, the first series connecting structure of the first optical receptacle is slid to the assembly position, so that the first optical receptacle is combined with the second optical receptacle (see at least figs. 34a, 34b and 34c coupling two receptacles with at least one receptacle—at the left—having features same as the receptacle in fig. 30 is coupled in sliding fashion to a second receptacle with complementing walls with each wall having engagement features/structures to be coupled to the first receptacle—see also figs. 23a-b). .	 
However, “561’” is silent on the above receptacles being “combined”. Nonetheless, it is well know to those of ordinary skill in the art that when two receptacles are coupled to each other form a connector module that is known as being combined/integrated, with the motivation would have been to combine known elements/methods to achieve a predictable result.

               “561’” further teaches:
3. (Original) The optical receptacle of claim 1, wherein the second series connecting structure has a first sliding groove arranged along the first direction and a second sliding groove connected to the first sliding groove and arranged along the second direction (shown in figs 34 a, b and c; also see figs, 23a-b).  
  4. (Original) The optical receptacle of claim 1, comprising a first side and a second side opposite to the first side, wherein the first side has a first insertion hole, and the second side has a second insertion hole (shown in figs 34 a, b and c; also see figs, 23a-b).  
 	 10. (Original) The optical receptacle of claim 1, wherein after the first series connecting structure of the optical receptacle is coupled to the second series connecting structure of the another optical receptacle in the first direction, the first series connecting structure of the optical receptacle is moved to an intermediate position, and then slid to the assembly position (see figs. 34 a-c and figs. 23a-bh).
13. (Original) The optical receptacle module of claim 11, wherein the second series connecting structure has a first sliding groove arranged along the first direction and a second sliding groove connected to the first sliding groove and arranged along the second direction, and the fourth series connecting structure has a third sliding groove arranged along the first direction and a fourth sliding groove connected to the first sliding groove and arranged along the second direction (shown in figs 34 a, b and c; also see figs, 23a-b).    
14. (Original) The optical receptacle module of claim 11, wherein the first optical receptacle has a first side and a second side opposite to the first side, the first side has a first insertion hole, and the second side has a second insertion hole; the second optical receptacle has a third side and a fourth side opposite to the third side, the third side has a third insertion hole, and the fourth side has a fourth insertion hole (shown in figs 34 a, b and c; also see figs, 23a-b).  
20. (Original) The optical receptacle module of claim 11, wherein after the first series connecting structure is coupled to the second series connecting structure of the another optical receptacle in the first direction, the first series connecting structure is moved to an intermediate position, and then slid to the assembly position (see figs. 34 a-c and figs. 23a-bh).

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20020150344 A1
US 20080124951 A1
US 10795100 B2
US 20140151999 A1
US 20190094460 A1
US 20080113557 A1
US 20200049890 A1
US 9698564 B1
US 6464406 B1
US 9470855 B1
US 5379362 A
JP 2018073683 A
JP H11509939 A
JP 7013561 B2
CA 2221525 C

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2874